DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/15/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 19, amend “lower” to “C1-20” in the R22, R13, R56, R53 lines. 
	In claim 10, amend “Rf1 represents each independently at each occurrence a hydrogen atom or a lower alkyl group” to “Rf1 is H or a C1-20 alkyl group”. 
	In claim 27, add “, measured using 19F-NMR, “ between “portion” and “each”. 
	In claim 28, add “, measured using 19F-NMR, “ between “compound” and “ranges”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Katsukawa et al (WO2015099085, July, 2015; Examiner references English equivalent  US Patent 10703932 below) is regarded as the closest prior art of record. 
Katsukawa, col. 3, teaches a compound

    PNG
    media_image1.png
    137
    545
    media_image1.png
    Greyscale

Wherein 
Rf is an alkyl group having 1 to 10 carbon atoms which may be substituted by one or more fluorine atoms;
PFPE is —(OC4F8)a—(OC3F6)b—(OC2F4)c—(OCF2)d—
wherein a, b, c and d are each independently an integer of 0 to 200, the sum of a, b, c and d is 1 or more, and the occurrence order of the respective repeating units in parentheses with the subscript a, b, c or d is not limited in the formula;
Q is an oxygen atom or a divalent organic group 
e can be 0
f can be 0
g can be 1 to 10
Y is a hydrogen atom or a halogen atom 
Z is a fluorine atom or a fluoroalkyl group having 1 to 5 ( CH2 ) h - Six , R231 carbon atoms 
R² is each independently a hydrogen atom or an inert monovalent organic group ; X is a hydroxyl group or a hydrolyzable group 
The compound as taught by Katsukawa above reads on the compound of claim 19. 
Katsukawa does not teach this compound in combination a compound with formula 1) as claimed in claim 19. 
There is no motivation to include a compound with formula 1) into the compound as taught by Katsukawa. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/20/22